PER CURIAM.
Gigi C. Hubbard, the surviving spouse of the decedent, John C. Hubbard, appeals from an order dismissing her counterclaims with prejudice in a probate proceeding. By her counterclaims, filed in response to a petition for administration, Hubbard sought to invalidate an inter vivos trust established by the decedent and his will. Because we conclude that the trial court correctly dismissed the counterclaims, we affirm. Our decision is without prejudice for Hubbard to pursue any fraud claim she may have against the trust based on the transfer of $65,000 that allegedly came from her separate inheritance.
RYDER, A.C.J., and FRANK and BLUE, JJ., concur.